RYMER, Circuit Judge,
concurring in the judgment.
I would dismiss the appeal as Cables, a California corporation suspended under Cal. Rev. & Tax.Code § 23301, lacks the capacity to prosecute this appeal. Christian & Porter Aluminum, Co. v. Titus, 584 F.2d 326, 331 (9th Cir.1978); Fed.R.Civ.P. 17(b). See also Grell v. Laci Le Beau Corp., 72 Cal.App.4th 1300, 1306, 85 Cal. Rptr.2d 768 (1999).
But if the appeal is not dismissed, then I would also issue an order to show cause why sanctions should not be imposed for a frivolous appeal.